231 F.2d 442
UNITED STATES of America ex rel. Emanuel CANNADY, Petitioner-Appellant,v.Joseph E. RAGEN, Warden, Etc., Respondent-Appellee.
No. 11543.
United States Court of Appeals Seventh Circuit.
March 28, 1956.Rehearing Denied April 18, 1956.

Emanuel Cannady, in pro. per.
Latham Castle, Atty. Gen., William C. Wines, Raymond S. Sarnow, A. Zola Groves, Asst. Attys.  Gen., of counsel, for appellee.
Before FINNEGAN, LINDLEY and SCHNACKENBERG, Circuit Judges.
PER CURIAM.


1
Cannady, petitioner, and a state prisoner, serving a twenty-year sentence for armed robbery, was denied a writ of habeas corpus below; his application for the writ was dismissed on respondent's motion.  The trial judge issued a certificate of probable cause.  Petitioner represents to us that his litigation has been before the federal courts for approximately three years and six months; that on March 16, 1956 he had eighty-three days remaining on his sentence.  These latter items are mentioned because searching for some substance in this case led us through a detailed study of the record and briefs, yet avails nothing warranting reversal of the judgment appealed.  Even treating Cannady's papers in the most generous fashion still fails to establish whether he ever sought relief at the State level by specifically showing the State, through its prosecuting officials, knowingly and intentionally sought and obtained his conviction by perjured testimony.  United States ex rel. Touhy v. Ragen, 7 Cir., 1955, 224 F.2d 611.  From the face of Cannady's application, the record, and his carefully prepared brief, it is clear that petitioner is insisting that perjured testimony underlies his conviction.  Yet he has not shown facts entitling him to the relief sought despite several previous clear intimations to him that such information was indispensable to an application under 28 U.S.C. §§ 2243-2244.  Respondent's motion to dismiss Cannady's petition and deny the issuance of the writ was correctly allowed below.  28 U.S.C.A. § 2254.


2
Judgment affirmed.